DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment dated 05/28/2020 has been entered.

Information Disclosure Statement
The information disclosure statement filed 05/28/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because no copy of the foreign reference was provided therewith.  It has been placed in the application file, and has been considered except where lined through.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the damping element of claims 36, 37, 38, 41, 42, 43, and 46 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both the lift cords and the endcap of the headrail in fig 1.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 50 is objected to because of the following informalities:
Claim 50 contains the following limitation: “said magnet assembly comprise a locking mechanism”. This is grammatically incorrect.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “locking mechanism” in claims 39, 40, 49, and 50.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 35 recites “said fin extends to said position vertically below said outer edge of the line of connection to inhibit a presence of a light gap between said head rail and said first rail.” The limitation “to inhibit a presence of a light gap between said head rail and said first rail” amounts to intended use language, and is inherently met by the limitation “said fin extends to said position vertically below said outer edge of the line of connection” (which also appears in claim 31). Furthermore, as currently drafted, it is the gap that is being inhibited rather than the light, so that this limitation would be met even if the fin was constructed from some theoretically perfectly transparent material, even though most, if not all, materials would attenuate light to some degree, thereby inhibiting the light itself.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 31-35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PG Pub. US 2016/0222721 A1 – Rettig.

Regarding claim 31.
Rettig discloses a covering (Fig 1) for an architectural opening, the covering comprising: 
a head rail (14, fig 3) including a downwardly-directed fin (66, fig 5); 
a first magnetic element (magnet 110, Fig 5) supported by said head rail; 
a shade member (38, fig 3); 
a first rail (18, fig 5) coupled to said shade member, said first rail having a retention channel (82, fig 5) formed in an interior surface of said first rail; and 
a magnet assembly (110 and 114, fig 5) positioned at least partially within said retention channel, said magnet assembly including a second magnetic element (114, fig 5) configured to magnetically engage said first magnetic element to releasably secure said first rail to said head rail; 
wherein, when said first magnetic element is magnetically engaged with said second magnetic element, said fin extends from said head rail to a position vertically below an outer edge of a line of connection defined between said head rail and said first rail. (Fin 66 extends downward at lip 74. See fig 5)

Regarding claim 32.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses said fin (66, fig 5) is operable to engage said first rail along one of a front face of said first rail or a rear face (86b, fig 5) of said first rail (18, fig 5) to guide said first rail into position relative to said head rail.

Regarding claim 33.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses said fin is formed integrally with said head rail. (Fin is made integral to the head rail when assembled)

Regarding claim 34.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses: 
said first rail (18, fig 5) includes an outer face defined by one of a front face or a rear face (86b, fig 5) of said first rail; and 
when said first magnetic element (110, fig 5) is magnetically engaged with said second magnetic element (114, fig 5), said fin (66, fig 5) extends outwardly from said head rail (Fin 66 extends outwardly from the head rail in the directions of lip 74 and lip 94 in fig 5) and along at least a portion of said outer face of said first rail to said position vertically below said outer edge of said line of connection. (From 94 to 74 in fig 5)

Regarding claim 35.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses said fin extends to said position vertically below said outer edge of the line of connection to inhibit a presence of a light gap between said head rail and said first rail. (See annotated fig 5 below)

    PNG
    media_image1.png
    757
    657
    media_image1.png
    Greyscale


Claim(s) 31, 39, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PG Pub. US 2011/0023371 – Lethers et al., hereinafter Lethers.

Regarding claim 31.
Lethers discloses a covering (Fig 1) for an architectural opening, the covering comprising: 
a head rail (115, fig 5) including a downwardly-directed fin (140, fig 5); 
a first magnetic element (121, Fig 5) supported by said head rail; 
a shade member (130, fig 5); 
a first rail (118, fig 5) coupled to said shade member, said first rail having a retention channel (holding second magnet 120, fig 5) formed in an interior surface of said first rail; and 
a magnet assembly (including 120, fig 5) positioned at least partially within said retention channel, said magnet assembly including a second magnetic element (120, fig 5) configured to magnetically engage said first magnetic element to releasably secure said first rail to said head rail; 
wherein, when said first magnetic element is magnetically engaged with said second magnetic element, said fin extends from said head rail to a position vertically below an outer edge of a line of connection defined between said head rail and said first rail. (See fig 5)

Regarding claim 39.
Lethers discloses all limitations of claim 31.
Furthermore, Lethers discloses said magnet assembly includes a locking mechanism (See elements 158 and 159 in fig 6) configured to be actuated relative to said first rail between a first position (Spring clip 159 extended), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (Spring clip 159 compressed), at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
	
Regarding claim 40.
Lethers discloses all limitations of claim 31.
Furthermore, Lethers discloses: 
said magnet assembly comprises a locking mechanism having a first movable member (159, Fig 6) and a second movable member (158, fig 6); and 
said first movable member of said locking mechanism is adjustable relative to said second movable member of said locking mechanism to move said second movable member from a first position (Spring clip compressed), said second magnetic element and said locking mechanism are movable together along a length of said first rail, into a second position (Spring clip extended) of increased frictional engagement with said first rail to restrain said second magnetic element from moving relative to said first rail.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 36-38 and 41-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rettig in view of PG Pub. US 2013/0247472 A1 – Mentasti et al., hereinafter Mentasti.

Regarding claim 36.
Rettig discloses all limitations of claim 31.
Rettig further discloses a damping element (coil spring acting on 66 in figs 4 and 5) separate from said shade member and being associated with at least one of said head rail or said first rail; 
Rettig does not disclose at least a portion of said damping element extends between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element to reduce noise created as said first rail is moved into a closed position adjacent said head rail.
However, Mentasti teaches a damping element (7, fig 3); 
Wherein at least a portion of said damping element extends between said first (9, fig 3) and second magnetic elements (33, fig 3) when said second magnetic element magnetically engages said first magnetic element to reduce noise created as a door is moved into a closed position adjacent a cabinet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rettig with the gasket 10, incorporating the damping element of Mentasti. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise or create a softened connection created as said first rail is moved into a closed position adjacent said head rail.
	
Regarding claim 37.
The combination of Rettig and Mentasti teaches all limitations of claim 36.
Furthermore, the combination teaches: 
said head rail includes a gasket member (Mentasti 10, fig 3) positioned adjacent a bottom side of said head rail (Mentasti 17, fig 3; Rettig 66, fig 4); 
said damping element (Mentasti 7, fig 3) is formed by a portion of said gasket member (Mentasti 10, fig 3) extending at least partially between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 38.
The combination of Rettig and Mentasti teaches all limitations of claim 36.
Furthermore, the combination teaches: 
said head rail includes a gasket member (Mentasti 10, fig 3) positioned adjacent a bottom side of said head rail (Mentasti 17, fig 3; Rettig 66, fig 4); 
said damping element (Mentasti 7, fig 3) is formed by or associated with a wall of at least one of said gasket member (Mentasti 10, fig 3) or said first rail extending at least partially between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 41.
Rettig discloses a covering (Fig 1) for an architectural opening, the covering comprising: 
a head rail (14, fig 1); 
a first magnetic element (110, fig 4) supported by said head rail; 
a shade member (38, fig 1); 
a movable rail (18, fig 1) coupled to and supporting said shade member for movement between an extended position and a retracted position; 
a second magnetic element (114, fig 4) associated with said movable rail, said second magnetic element configured to magnetically engage said first magnetic element as said movable rail is moved into a closed position adjacent said head rail (See fig 5); and 
a damping element (coil spring acting on 66 in figs 4 and 5) separate from said shade member and being associated with at least one of said head rail or said movable rail, 
Rettig does not disclose at least a portion of said damping element extending between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element to reduce noise created as said movable rail is moved into the closed position adjacent said head rail.
However, Mentasti teaches a damping element (7, fig 3); 
Wherein at least a portion of said damping element extends between said first (9, fig 3) and second magnetic elements (33, fig 3) when said second magnetic element magnetically engages said first magnetic element to reduce noise created as a door is moved into a closed position adjacent a cabinet.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rettig with the gasket 10, incorporating the damping element of Mentasti. One of ordinary skill in the art would have been motivated to make this modification in order to reduce noise created as said first rail is moved into a closed position adjacent said head rail.

Regarding claim 42.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
Furthermore, the combination teaches said damping element is an acoustic material associated with said at least one of said head rail or said movable rail. (This is inherently taught, as all materials have acoustic properties, to either transmit, attenuate or absorb sound, and are therefore acoustic materials.)

Regarding claim 43.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
Furthermore, the combination teaches: 
said head rail includes a gasket member (Mentasti 10, fig 3) positioned adjacent a bottom side of said head rail (Mentasti 17, fig 3; Rettig 66, fig 4); 
said damping element (Mentasti 7, fig 3) is formed by a portion of said gasket member (Mentasti 10, fig 3) extending at least partially between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 44.
The combination of Rettig and Mentasti teaches all limitations of claim 43.
, wherein a top face of said movable rail is configured to contact said portion of said gasket member when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 45.
The combination of Rettig and Mentasti teaches all limitations of claim 43.
, wherein said portion of said gasket member is formed from an acoustic material that differs from a material used to form another portion of said gasket member.

Regarding claim 46.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
, wherein: 
said head rail includes a gasket member positioned adjacent a bottom side of said head rail; 
said damping element is formed by or associated with a wall of at least one of said gasket member or said movable rail extending at least partially between said first and second magnetic elements when said second magnetic element magnetically engages said first magnetic element.

Regarding claim 47.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
, further comprising a fin extending downwardly from said head rail, said fin operable to engage said movable rail to guide said movable rail into said closed position.

Regarding claim 48.
The combination of Rettig and Mentasti teaches all limitations of claim 47.
, wherein, when said first magnetic element is magnetically engaged with said second magnetic element, said fin extends from said head rail to a position vertically below an outer edge of a line of connection defined between said head rail and said movable rail.

Claim(s) 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rettig in view of Lethers.

Regarding claim 39.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses said magnet assembly includes a locking mechanism (screw 106 in fig 4) configured to be actuated relative to said first rail between a first position (Screwed into holder 102 in fig 4), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (unscrewed), 
However, Rettig does not disclose a second position at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
However, Lethers teaches a magnet assembly including a locking mechanism (See elements 158 and 159 in fig 6) configured to be actuated relative to said first rail between a first position (Spring clip 159 extended), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (Spring clip compressed), at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rettig with the locking mechanism and channel of Lethers. One of ordinary skill in the art would have been motivated to make this modification in order to allow adjustment of the position of the magnet assembly along the major length of the covering to facilitate the addition and removal of additional magnet assemblies to tune the force required to disconnect the magnets and to thereby facilitate the selection of heavier and or lighter weight covering materials.
	
Regarding claim 40.
Rettig discloses all limitations of claim 31.
Furthermore, Rettig discloses: 
said magnet assembly comprises a locking mechanism having a first movable member (Screw 106 in fig 4) and a second movable member (Magnet holder 102 in fig 4); and 
said first movable member of said locking mechanism is adjustable relative to said second movable member of said locking mechanism to move said second movable member from a first position, (If the screw is unscrewed, the holder will fall out)
Rettig does not disclose said second magnetic element and said locking mechanism are movable together along a length of said first rail, into a second position of increased frictional engagement with said first rail to restrain said second magnetic element from moving relative to said first rail.
However, Lethers teaches said second magnetic element (158 in fig 6) and said locking mechanism (159 in fig 6) are movable together along a length of said first rail, into a second position of increased frictional engagement (Spring clip 159 extended) with said first rail to restrain said second magnetic element from moving relative to said first rail.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Rettig with the locking mechanism and channel of Lethers. One of ordinary skill in the art would have been motivated to make this modification in order to allow adjustment of the position of the magnet assembly along the major length of the covering to facilitate the addition and removal of additional magnet assemblies to tune the force required to disconnect the magnets and to thereby facilitate the selection of heavier and or lighter weight covering materials.
	
Claim(s) 49 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rettig and Mentasti as applied to claim 41 above, and further in view of Lethers.

Regarding claim 49.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
Furthermore, Rettig discloses said magnet assembly includes a locking mechanism (screw 106 in fig 4) configured to be actuated relative to said first rail between a first position (Screwed into holder 102 in fig 4), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (unscrewed), 
However, Rettig does not disclose a second position at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
However, Lethers teaches a magnet assembly including a locking mechanism (See elements 158 and 159 in fig 6) configured to be actuated relative to said first rail between a first position (Spring clip 159 extended), at which said locking mechanism maintains said magnet assembly in a position relative to said first rail, and a second position (Spring clip compressed), at which said second magnetic element and said locking mechanism are movable together along a length of said first rail.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Rettig and Mentasti with the locking mechanism and channel of Lethers. One of ordinary skill in the art would have been motivated to make this modification in order to allow adjustment of the position of the magnet assembly along the major length of the covering to facilitate the addition and removal of additional magnet assemblies to tune the force required to disconnect the magnets and to thereby facilitate the selection of heavier and or lighter weight covering materials.

Regarding claim 50.
The combination of Rettig and Mentasti teaches all limitations of claim 41.
Furthermore, Rettig discloses:
said magnet assembly comprises a locking mechanism having a first movable member (Screw 106 in fig 4) and a second movable member (Magnet holder 102 in fig 4); and 
said first movable member of said locking mechanism is adjustable relative to said second movable member of said locking mechanism to move said second movable member from a first position, (If the screw is unscrewed, the holder will fall out)
Rettig does not disclose said second magnetic element and said locking mechanism are movable together along a length of said first rail, into a second position of increased frictional engagement with said first rail to restrain said second magnetic element from moving relative to said first rail.
However, Lethers teaches said second magnetic element (158 in fig 6) and said locking mechanism (159 in fig 6) are movable together along a length of said first rail, into a second position of increased frictional engagement (Spring clip 159 extended) with said first rail to restrain said second magnetic element from moving relative to said first rail.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to Further modify the combination of Rettig and Mentasti with the locking mechanism and channel of Lethers. One of ordinary skill in the art would have been motivated to make this modification in order to allow adjustment of the position of the magnet assembly along the major length of the covering to facilitate the addition and removal of additional magnet assemblies to tune the force required to disconnect the magnets and to thereby facilitate the selection of heavier and or lighter weight covering materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US-4776381-A – Riddiford
US-20130160954-A1 – Bolton III
The above references disclose TDBU window shades wherein the middle rail is magnetically attachable to the head rail.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.H./               Examiner, Art Unit 3634                                                                                                                                                                                         
/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634